Title: To George Washington from Robert Lewis, 12 August 1793
From: Lewis, Robert
To: Washington, George



Hond Uncle,
The Exchange [Va.] 12th Augt 1793.

Your letter of the 26th ulto was forwarded to me a few days since by my Mother. I am sorry you shoud think Majr Harrisons land “sliped thro’ my hands” from neglect. I can assure you that I followed your directions implicitly, or endeavored to do so, as near as possible. You always charged me not to be too forward in the negociation. Majr Harrison never discovered from the first conversation I had with him on the subject, an inclination to part with his land; observing that “the cause which induced him at first to offer it for sale, had been done-away some little time before, by the discharge of a debt which he was owing, and which he supposed could not be done, but by the sale of the Land.
I have had several applications from different persons who wish to know whether you would sell your land on Difficult Run—In Frederick County, and that small part of your lost Mountain Tract lying in Loudon County at the foot of the Ridge. A Gentlemen has just left me, by the name of Chas Harding from Fairfax, that wishes to lease that land on Difficult Run for 20 years—for the purpose of building a Mill, and other suitable improvments. There is others again that are anxious to buy your Frederick Land with the incumbrance of the leases. I would willingly become the purchaser myself of the Frederick land, provided, you were not too exorbitant in your price. I have more negro’s than I can well support, or ought to keep on the place where I now live, and as I must fix them somewhere soon, I wish to realize what money I have by me immediately, as lands are rising fast in value. I will give you fifty shillings per acre, which is the higest price that is given for land in that neighbourhood of the same quality. I can pay five hundred pounds immediately and the balance in two equal annual payments.
Mr R: Colston bought six or eight days ago 500 Acres adjoining yours, for the price I have mentioned.
I was much shocked to hear of the death of Mrs Lear whose looks, when I last saw her, promissed health, and apparantly long life. Her sudden death, is one of the many instances we have every day of that uncertainty of all human affairs. I sympathise, most sincerely, with my friend Mr Lear, and can only wish him all earthly happiness. With my best wishes for your health, and

my Aunts, in which Mrs Lewis joins very cordially, I remain your much Obliged, and very Affectionate nephew

Robt Lewis.

